Christianson, J.,
concurring specially. I concur in an affirmance of the judgment on the ground that the verdict on which it is based was justified under the evidence. I also heartily concur in what my brother Goss says about the policy (generally adopted and recognized) which prohibits a party from raising on appeal any question on which the trial court was not required to rule. I think this policy should apply especially where it is sought to impeach the verdict of a jury on the *372ground that it is contrary to, or unsupported by, the evidence. But while I think this is the better policy, still I am inclined to believe that the legislature by the 1913 practice act intended to permit the question of the sufficiency of the evidence to sustain the verdict to be raised on appeal, even though such insufficiency had not been raised in the court below, either by motion for a directed verdict or by motion for a new trial.
It is true that under the former practice the sufficiency of the evidence could not be reviewed on appeal, unless it was challenged in the court below, either by motion for a directed verdict or by motion for a new trial. But under the 1913 practice act, however, it is provided that “no motion for a new trial shall be necessary to obtain, on appeal, a review of any questions of law or of the sufficiency of the evidence, unless, before the taking- of the appeal, the judge shall notify counsel of the party intending to take the appeal that he desires such motion to be made.” Comp. Laws 1913, § 7843.
In harmony with this provision, § 7656, Compiled Laws 1913, provides that “a party desiring ... to appeal from a judgment . . shall serve with the . . . notice of appeal a concise statement of the errors of law he complains of, and if he claims the evidence is insufficient to support the verdict ... he shall so specify.”
If the legislature intended that a motion for a directed verdict or a motion for new trial must be made in order to obtain a review of the sufficiency of the evidence, then that portion of § 7656 requiring specifications of insufficiency of the evidence to be served with the notice of appeal, and that portion of § 7843 providing that no motion for new trial shall be necessary to obtain a review on appeal of the sufficiency of the evidence, are unnecessary and meaningless; because if a motion for a directed verdict is made and denied, such ruling becomes an error of law which is deemed excepted to, and it is unnecessary to serve specifications of insufficiency of the evidence in order to obtain a review of such ruling. If a motion for new trial is made, such insufficiency of the evidence must be specified upon such motion. In either case no necessity exists for serving with the notice of appeal specifications of the insufficiency of the evidence. Therefore, while I agree with the policy announced in the majority opinion, it seems to me that the construction placed upon the present practice act is not in accord with the legislative intent.